Citation Nr: 0900745	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-39 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthmatic 
bronchitis.

3.  Entitlement to service connection for impotence. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

The claims file indicates that the RO determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for PTSD, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for PTSD, 
asthmatic bronchitis, and impotence are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.

2.  Evidence received since the April 2003 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.




CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for PTSD has been presented and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Given the favorable action taken below with respect to the 
veteran's request to reopen his claim for service connection 
for PTSD, no further notification or assistance in developing 
the facts pertinent to this matter is required at this time.  

An April 2003 rating decision denied the veteran's claim for 
service connection for PTSD based on there being no medical 
evidence that the veteran had ever received a diagnosis of 
PTSD.  The veteran did not appeal this decision.  Absent 
appeal, a decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  

In September 2003, the veteran requested that his claim for 
service connection for PTSD be reopened.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

As noted above, the April 2003 rating decision denied the 
veteran's claim based on the veteran not having ever received 
a diagnosis of PTSD.  The newly submitted evidence includes 
an August 2003 VA mental health assessment and a March 2005 
VA psychiatric examination, both of which diagnosed the 
veteran as having PTSD.  Since this newly submitted evidence 
provides an element in support of the veteran's claim which 
was not of record prior to the April 2003 rating decision, it 
is material to the veteran's claim.  Since new and material 
evidence has been received, the veteran's claim for 
entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for PTSD is 
reopened.


REMAND

The record indicates that the veteran was denied Social 
Security Administration (SSA) disability benefits.  No 
attempt has been made to obtain the medical records upon 
which this decision was based.  The VA has an obligation to 
obtain records from the Social Security Administration .  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

With regard to the veteran's PTSD claim, additional pertinent 
evidence was received by the RO subsequent to a January 2006 
supplemental statement of the case and prior to certification 
of the veteran's appeal to the Board in May 2006.  This 
evidence must be considered by the RO and a supplemental 
statement of the case must be issued prior to review of this 
claim by the Board.  See 38 C.F.R. § 19.37(a).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the veteran's VA 
medical records dated from June 2005 to 
present.

2.  Request copies of the veteran's 
medical records from SSA pertaining to a 
claim for disability benefits.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

3.  Make a determination as to whether a 
letter received from the Department of the 
Navy dated 24 March 2006 is sufficient to 
verify any of the veterans's claimed 
stressors.

4.  If it is determined that a claimed 
stressor is verified, schedule the veteran 
for a VA psychiatric examination.  The 
examiner should be asked to make a 
determination as to whether the veteran 
has post-traumatic stress disorder and, if 
so, to provide an opinion as to whether it 
is at least as likely as not that such 
post-traumatic stress disorder is a result 
of the verified in-service stressor.  The 
veteran's claims file should be provided 
to the examiner and reviewed prior to the 
examination.  The VA examiner should state 
on the examination report whether such 
review of the record has been made.  The 
examiner should provide reasons and bases 
for all opinions expressed. 

5.  When the above actions have been 
accomplished, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the RO must provide the veteran 
and his representative a supplemental 
statement of the case, and afford the 
appropriate period of time to respond.  
The supplemental statement of the case 
should include review of all evidence 
received since issuance of the January 
2006 supplemental statement of the case.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


